There was no coverage by the policy for the amount sued for, but only for an amount equal to the premiums paid, and, by no process of reasoning, should the incontestability clause be given the effect of increasing that amount to the full amount of the policy, payable where death occurs, say, in the ordinary course of things. It would be otherwise if the limitation were only for a fixed period, which had elapsed when death occurred, but this, I think, is not the case. Metropolitan Life Insurance Co. v. Conway, 252 N.Y. 449, 169 N.E. 642. I therefore dissent.
  ST. PAUL, J., concurs in the above. *Page 1094